PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Seay et al.
Application No. 15/713,180
Filed: 22 Sep 2017
For: COLLAPSIBLE PANS
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 03, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of October 05, 2018.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained timely.  Accordingly, the application became abandoned on January 06, 2019.  A Notice of Abandonment was mailed November 20, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment and claims, (2) the petition fee of $525 and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3735 for further examination on the merits. 
 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET